Citation Nr: 0842718	
Decision Date: 12/11/08    Archive Date: 12/17/08

DOCKET NO.  07-19 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1942 to September 
1943.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada, which denied entitlement to TDIU.

In his substantive appeal, the veteran indicated that he 
wanted a hearing at the RO before a traveling Veterans Law 
Judge (VLJ).  In response, the veteran was informed by letter 
that the hearing was scheduled for May 8, 2008.  The veteran 
failed to report for the scheduled hearing.  He also did not 
request a postponement and has provided no explanation for 
his failure to attend the hearing.  Accordingly, the request 
for a hearing is deemed to have been withdrawn.  38 C.F.R. § 
20.704(d) (2008).  

This case was advanced on the docket, pursuant to 38 C.F.R. § 
20.900(c) (2008).


FINDINGS OF FACT

1.  The veteran is service-connected for tuberculosis, 
evaluated as 60 percent disabling and pyschoneurosis, 
evaluated as zero percent disabling.  The veteran's combined 
evaluation for compensation is 60 percent disabling. 

2.  The veteran also suffers from the following non-service 
connected disabilities: hypertension, coronary artery 
disease, congestive heart failure, cataracts, benign 
prostatic hypertrophy and acute renal failure.  

3.  The medical evidence of record does not demonstrate that 
the veteran is unemployable solely due to his service-
connected disabilities.


CONCLUSION OF LAW

The criteria for TDIU have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341(a), 
4.16, 4.25 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is unable to secure gainful 
employment due to his service-connected disabilities.

Total disability ratings for compensation based on individual 
unemployability may be assigned when the combined schedular 
rating for the service-connected disabilities is less than 
100 percent and when it is found that the service-connected 
disabilities are sufficient to produce unemployability 
without regard to advancing age, provided that, if there is 
only one such disability, this disability is ratable at 60 
percent or more, or, if there are two or more disabilities, 
there is at least one disability ratable at 40 percent or 
more and additional disabilities to bring the combined rating 
to 70 percent or more.  The veteran's employment history, his 
educational and vocational attainment, as well as his 
particular physical disabilities are to be considered in 
making a determination on unemployability.  38 C.F.R. §§ 
3.340, 3.341, 4.16 (2008).

The veteran's service-connected disabilities, alone, must be 
sufficiently severe to produce unemployability.  Hatlestad v. 
Brown, 5 Vet. App. 524, 529 (1993).  In determining whether 
unemployability exists, consideration may be given to the 
veteran's level of education, special training, and previous 
work experience, but not his age or to any impairment caused 
by non-service connected disabilities.  38 C.F.R. §§ 3.341, 
4.16, 4.19.

In this case, service connection is in effect for the 
following disabilities: pulmonary tuberculosis, evaluated as 
60 percent disabling and pyschoneurosis, evaluated as zero 
percent disabling.  The combined evaluation for compensation 
is 60 percent disabling.  Therefore, because the veteran has 
one service-connected disability rated as at least 60 
percent, the initial criteria for schedular consideration for 
the grant of TDIU under 38 C.F.R. § 4.16(a) are met.

The veteran maintains that his service-connected disabilities 
render him unemployable.  While the Board acknowledges the 
veteran's appellate assertions and his functional impairment 
due to his service-connected disabilities, it also points out 
that the evidence must still show that he is unable to pursue 
a substantially gainful occupation due to his service-
connected disabilities.  The sole fact that a veteran is 
unemployed or has difficulty obtaining employment is not 
enough.  A high rating in itself is recognition that the 
impairment makes it difficult to obtain or keep employment, 
but the ultimate question is whether the veteran is capable 
of performing the physical and mental acts required by 
employment, not whether he or she can find employment.  Van 
Hoose v. Brown, 4 Vet. App. 361 (1993).

A review of the record shows that the veteran retired in the 
1980's and cited back pain as the major reason for his 
retirement.  His medical records also reveal a history of 
hypertension, coronary artery disease, congestive heart 
failure, cataracts, benign prostatic hypertrophy and acute 
renal failure.  His records reveal that in May 2006 he was 
seen in the emergency room for mental status changes due to 
confusion.  The examiner noted impaired physical and mental 
status.  The veteran has been declared incompetent by a 
physician and admits that his memory "comes and goes."  The 
veteran has been living at a board and care facility.  A 
Contract Nursing Home was recommended for the veteran and he 
agreed that this kind of placement was necessary for him.

None of the VA medical records ascribes an inability to work 
due to the veteran's service-connected disabilities.  While 
the Board does not wish to minimize the nature and extent of 
the veteran's overall disability, the evidence of record does 
not support his claim that his service-connected disabilities 
are sufficient to produce unemployability.  The veteran's 
overall medical history shows that his non-service connected 
disabilities play a larger role in his inability to work.  
More precisely his lack of mental coherence due many factors 
including ongoing medical problems, acute renal failure, and 
other physical disabilities are the major reasons for his 
unemployability.  There is no evidence of record showing that 
his service-connected pulmonary tuberculosis and 
pyschoneurosis alone render him unemployable.  

Accordingly, the evidence preponderates against the claim and 
a grant of TDIU due to service-connected disabilities is not 
warranted.  38 C.F.R. § 4.16(b) (2008).

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a);  38 C.F.R. § 
3.159(b) (2008);  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the Court held that VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.

The Board concludes that the veteran has been afforded 
appropriate notice under the VCAA.  The RO provided a VCAA 
notice letter to the veteran in July 2006, prior to the 
initial adjudication of the claim.  The letter notified the 
veteran of what information and evidence must be submitted to 
substantiate a claim for TDIU.

As to informing the veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, VA informed him it had 
a duty to obtain any records held by any federal agency.  It 
also informed him that on his behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  The VCAA letter of July 2006 stated that he would 
need to give VA enough information about the records so that 
it could obtain them for him.  Finally, he was told to submit 
any medical records or evidence in his possession that 
pertained to the claim.

The Court in Dingess/Hartman holds that the VCAA notice 
requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  As previously 
defined by the courts, those five elements include: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  

Elements (1), (2) and (3) (veteran status, current existence 
of a disability and relationship of such disability to the 
veteran's service), are not at issue.  Regarding elements (4) 
(degree of disability) and (5) (effective date of the 
disability), he was provided with notice of the type of 
evidence necessary to establish a disability rating in the 
July 2006 letter.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has obtained the veteran's service 
treatment records and VA treatment records.  Given the 
absence of any competent and credible evidence suggesting 
that the veteran's service-connected disabilities render him 
unemployable along with the VA medical reports that show the 
contrary, a VA examination is not needed in this case.  The 
evidence of record is sufficient to equitably adjudicate the 
veteran's claim.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim.  Therefore, no further assistance to the veteran with 
the development of evidence is required.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159; Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).





ORDER

Entitlement to a TDIU due to service-connected disabilities 
is denied.




____________________________________________
C. CRAWFORD 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


